Citation Nr: 0800093	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-24 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to March 
1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating decision which denied the veteran's 
claims of entitlement to service connection for a left knee 
disability, a back disability, and bipolar disorder.  The 
veteran's notice of disagreement (NOD) was filed in July 
2003.  He was provided with an SOC in May 2004 and filed a 
timely substantive appeal, via a VA Form 9 Substantive 
Appeal, in June 2004.  

In a January 2004 rating decision, service connection for 
PTSD was denied.  The veteran filed a NOD in June 2004 and 
was provided with an SOC in April 2005.  A timely 
substantive, via a VA Form 9 Substantive Appeal, was filed in 
July 2005.  

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The Board's decision addressing the claims for service 
connection for PTSD and for bipolar disorder is set forth 
below.  The claims for service connection for a left knee and 
back disability are addressed in the remand following the 
order; those matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The veteran's service medical records reflect no evidence 
of a psychiatric disability, including PTSD or bipolar 
disorder, during his period of active duty.

3.  Bipolar disorder was first manifested many years post 
service, and there is no competent and persuasive medical 
evidence of a medical relationship between the veteran's 
diagnosis of bipolar disorder and his period of active duty.

4.  January 2002 and August 2007 clinical opinions of VA 
psychologists relate the veteran's diagnosis of PTSD to 
claimed traumatic events from being the victim of multiple 
sexual assaults during service.

5.  There is no credible evidence to corroborate the 
occurrence of the veteran's claimed sexual assaults during 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bipolar disorder 
are not met.   38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini,18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, December 2000 pre-rating and July 2004 post-
rating RO letters collectively notified the veteran and his 
representative of what is needed to establish entitlement to 
service connection for bipolar disorder, PTSD (including PTSD 
secondary to sexual assault), a left knee disorder, and a 
back disability, and of VA's responsibilities to notify and 
assist him in his claim.  The letters also provided notice 
that VA would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records) and, in the case 
of PTSD secondary to sexual assault, evidence from sources 
other than his service records, including evidence of 
behavioral changes, which may constitute credible supporting 
evidence of his stressor, if he gave enough information, and, 
if needed, authorization, to obtain them.  The letters 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get; the 
letters also requested that the veteran furnish any pertinent 
evidence in his possession.  

After issuance of each notice described above, and 
opportunity for the veteran to respond, the June 2006 SSOC 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing (or form) of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although in the present case, the veteran was not 
provided information as to the RO's assignment of disability 
ratings or effective dates; however, as the issues that will 
be decided on the merits herein are denials for service 
connection, no disability rating or effective date is being, 
or is to be, assigned; hence, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Evidence associated with 
the claims file pertaining to the veteran's psychiatric 
disability claims consists of his service medical records, 
military personnel records, and available post-service 
medical records from the Social Security Administration 
(SSA); a private psychiatric examination report from Boley 
Koenig Center dated June 1999; VA medical records from the VA 
Medical Center (VAMC) in Bay Pines, Florida, dated from 1998 
to 2000; VA medical records from the VAMC in American Lake, 
Washington, dated from 1999 to 2003;VA medical records from 
the VAMC in Columbia, Missouri dated from 2003 to 2004; the 
report of a VA psychiatric examination in January 2002; and 
an August 2007 statement from the veteran's treating 
psychologist at the VAMC in Columbia, Missouri.  Also of 
record and considered in connection with the appeal is the 
transcript of the veteran's Board hearing of August 2007, as 
well as various written statements submitted by the veteran 
and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied with respect to the claims for 
service connection for bipolar disorder and for PTSD.  
Through various notices of the RO, the veteran has been 
notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
herein decided.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
veteran or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A.  Bipolar Disorder

The appellant contends that his bipolar disorder was incurred 
during his period of active duty.

In addition to the above-referenced legal authority, the 
Board notes that service connection may presumed, for certain 
chronic diseases, to include psychoses, which manifest to a 
compensable degree (10 percent for psychoses) within a 
prescribed period after discharge from service (one year for 
psychoses), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Considering the claim for service connection for bipolar 
disorder in light of the record and the governing legal 
authority, the Board finds that the claim must be denied.  

Although the veteran served on active duty beginning in 
November 1977, a May 1978 in-service psychiatric examination 
reports notes that he had lost all of his service medical and 
personnel records dated prior to May 1978 while transiting en 
route to a duty station in Groton, Connecticut.  The May 1978 
psychiatric examination that was conducted to determine the 
veteran's qualification for submarine service shows a 
diagnosis of immature personality.  The examiner's 
recommendation was that the veteran not be considered for 
submarine service.  However, a clinical diagnosis of a 
chronic psychiatric disorder on Axis I was not demonstrated.  
Thereafter, a December 1980 physical examination shows normal 
psychiatric findings and no reported history on part of the 
veteran of any psychiatric problems.  The veteran was also 
assessed as psychiatrically normal on examination for release 
from active duty in August 1981.

Post-service VA treatment notes dated from 1998 to 2004 
reflect treatment for an array of psychiatric symptoms and 
diagnoses including PTSD (to be addressed in a separate 
portion of this decision), mixed bipolar disorder, 
depression, and alcohol/drug dependence.  During treatment in 
June 1998, the veteran related a 20-year history of 
depression.  However, an August 1998 treatment note reflects 
that he was only first diagnosed as manic depressive 
approximately five years earlier (i.e., in approximately 
1993).  The reports of a private psychiatric examination 
conducted in June 1999, and a VA psychiatric examination 
conducted in January 2002, reflect diagnoses on Axis I that 
include bipolar disorder, with the veteran relating a history 
of manic symptomatology beginning approximately in his early 
20's, but neither examiner presented an opinion that 
specifically linked the veteran's bipolar disorder diagnosis 
to his period of active duty.  

During an August 2007 hearing before the Board, the veteran 
presented pertinent oral testimony in which he reported 
experiencing mood swings during military service when he was 
approximately 19 years old.  His essential contention was 
that his bipolar disorder had its onset during active duty.  

The Board finds that the record does not provide a basis for 
establishing service connection for bipolar disorder.  As 
noted above, the veteran is currently  diagnosed with bipolar 
disorder.  However, his service medical records do not show 
onset of a chronic psychiatric disorder during active duty 
and normal psychiatric findings on separation from active 
duty.  Although his service medical records reflect an 
assessment of an immature personality in May 1978, this 
assessment reflects a personality disorder, which is not 
recognized as a diagnosis on Axis I of the DSM-IV.  
Furthermore, VA compensation may not be paid for personality 
disorders as these are specifically excluded as a disease or 
injury within the meaning of applicable legislation providing 
for VA compensation benefits.  See 38 C.F.R. § 3.303(c).  

Moreover, the post-service medical evidence does not support 
the veteran's claim.  The evidence does not demonstrate 
bipolar disorder to a compensably disabling degree within one 
year following his separation from active duty.  The post-
service medical records do not indicate that the veteran 
received his first diagnosis of manic depression until 
approximately 1993-over a decade after his discharge from 
active duty in March 1982.  The fact that his manic 
depression was not diagnosed until approximately ten years 
following his separation from service is a factor that weighs 
against a finding of service connection for bipolar disorder.  
See, e.g., Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board further notes that the veteran's VA and private 
medical records do not contain any objective medical opinion 
that establishes a nexus between his bipolar disorder 
diagnosis with his period of military service.  Although the 
veteran had related a history of experiencing manic 
symptomatology beginning approximately in his early 20's to 
the post-service private and VA psychiatric care providers 
who diagnosed the him with bipolar disorder, it is 
significant that these psychiatric care providers declined to 
present an opinion that specifically linked the veteran's 
bipolar diagnosis to his military service.  

In addition to the medical evidence, the Board has considered 
the assertions that the veteran and his representative have 
advanced in connection with the appeal.  However, as 
indicated above, the current appeal turns on the questions of 
medical diagnosis and causation, matters within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  Although the veteran is competent 
to report that he experienced mood swings and manic behavior 
during his period of active duty, he does not possess the 
competence to present, as a matter of medical diagnosis, that 
these symptoms represented the onset of his bipolar disorder 
in service.  As the veteran and his representative are 
laypersons without the appropriate medical training or 
expertise, neither is competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, lay assertions as to the either the nature or etiology 
of the veteran's bipolar disorder have no probative value.  

For all the foregoing reasons, the claim for service 
connection for bipolar disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, in the 
absence of any competent evidence to support the bipolar 
disorder claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  PTSD.

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  38 C.F.R. § 3.304(f) was amended in June 1999, 
effective retroactively to March 7, 1997, to revise the 
provisions regarding the type of evidence required to 
establish service connection for PTSD.  During the course of 
this claim, in March 2002, 38 C.F.R. § 3.304(f) was again 
amended, effective March 7, 2002, with respect to claims 
based on personal assault.  See 67 Fed Reg. 10330-10332 
(March 7, 2002), codified at 38 C.F.R. § 3.304(f)(3).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  In this case, the veteran served 
during a period of peacetime from November 1977 to March 
1982.  Hence, he did not engage in combat, and his alleged 
stressors are not related to combat.  Furthermore, the 
veteran is not claiming that his stressors are related to 
combat.  In these circumstances, where the alleged stressor 
is not combat related, the veteran's lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-290 
(1994).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of sexual 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).   The amendments to 38 C.F.R. § 3.304(f) 
noted above reflect a recognition that service records may 
not contain evidence of personal assault, and that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on personal assault.  See YR v. 
West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Topic 17, Developing Claims for Service Connection for PTSD 
Based on Personal Trauma (Dec. 13, 2005).

Specifically, under 38 C.F.R. § 3.304(f)(3) (2007), if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3) (2007).

After carefully considering the evidence of record in light 
of the above, the Board finds that there is no credible 
supporting evidence that the veteran's claimed in-service 
personal assault stressors actually occurred.

The veteran has alleged that he developed PTSD as a 
consequence of being the victim of sexual assaults committed 
by male servicemen on three separate occasions while on 
active duty, in which he was sexually penetrated by his 
assailants.  

As previously stated, the veteran's service medical and 
personnel records for the period from November 1977, when he 
entered active duty, to May 1978, when he appeared at the 
naval base in Groton, Connecticut, were lost while he was in 
transit to Groton.  Records for the period from May 1978 to 
the date of his examination for release from active duty in 
January 1982 do not reflect that the veteran was ever treated 
for physical injuries or received mental counseling after 
allegedly being assaulted and sexually violated, nor do they 
show that he ever reported, even obliquely, to having been 
the victim of male-on-male rape.  Examination of his anus and 
rectum was clinically normal in May 1978.  Although assessed 
with an immature personality in May 1978, he was never deemed 
to have been psychiatrically abnormal, or diagnosed with a 
psychiatric disorder throughout his entire period of service.  
The May 1978 psychiatric assessment noted that the veteran 
was unhappy with being in the Navy and wanted to be 
discharged from active duty, but he did not have any 
suicidal, homicidal, or homosexual ideation.  

The veteran's service personnel records reflect that he was 
subjected to disciplinary action in June 1978, September 
1978, and November 1980 for unauthorized absence.  
Additionally, the veteran was also reprimanded in September 
1978 for loss, damage, destruction, or wrongful disposition 
of military property, and in November 1980 for communicating 
a threat.  Notwithstanding these disciplinary incidents, the 
veteran's service records reflect that his overall service 
performance scores for his entire period of active duty 
produced trait averages that ranged from 3.08 to 3.56 (out of 
a perfect score of 4.0) in his professional performance, 
military behavior, military appearance, and adaptability, and 
that he was recommended for reenlistment in February 1982.  
Thereafter, in March 1982, the veteran was separated from 
active duty.     

The veteran contends that his diagnosis of immature 
personality in May 1978, his recorded desire to quit naval 
service before his enlistment obligation was served, and his 
periods of unauthorized absence during service were 
indicative of adverse changes in his behavior as a result of 
his mental duress from having been a victim of sexual 
assault.  

In written statements presented in support of his claim, and 
in oral testimony during a hearing before the Board in August 
2007, the veteran described three incidents in service in 
which he was raped.  The first reportedly occurred 
approximately in February 1978, when he was intoxicated with 
alcohol and got raped by a fellow serviceman whom he 
identified as "Tom Zoeller" while they were stationed in 
San Diego, California.   The second incident reportedly 
occurred in May 1978 while he was stationed in Groton, 
Connecticut.  According to the veteran's account, he and a 
fellow serviceman were attacked and sexually violated by 4 or 
5 unknown naval servicemen.  The veteran stated that he did 
not know his attackers, nor could he remember the name of the 
serviceman who was victimized with him, although he reported 
being ordered by "Master Chief Wallowitz" to accompany the 
serviceman to a naval hospital in Rhode Island for medical 
treatment the morning following the assault.  The veteran 
stated that he did not seek treatment for his own injuries 
because he did not want to admit that he was made a rape 
victim twice.  The third incident reportedly occurred 
approximately in October 1978, in which he was raped by a 
trusted superior enlisted man, identified as "Russell 
Halterman" who allegedly attacked the veteran after giving 
him a ride him following a party.  

The report of a January 2002 VA psychological assessment 
shows a diagnosis of PTSD linked to the veteran's account of 
having been sexually assaulted during military service.  A 
letter dated August 2007 from the veteran's treating VA 
clinical psychologist also endorsed a diagnosis of PTSD 
associated with his account of having been sexually 
victimized during active duty.  

The Board notes that in correspondence dated in June 2005, 
the veteran provided a list of names and addresses of three 
men whom he identified as fellow ex-servicemen whom he 
believed had personal knowledge that he had been sexually 
assaulted during active duty.  The veteran also provided the 
name and address of a woman with whom he reportedly confided 
in about his sexual victimization in the early 1990's.  
Although he indicated in his June 2005 letter that he had 
requested these witnesses to provide supportive statements on 
his behalf, a review of the claims file indicates that he did 
not provide any additional evidence in this regard. 

The Board acknowledges that the veteran has been diagnosed 
with PTSD by two VA clinical psychologists, both of whom 
related the veteran's PTSD to his claimed stressor of being 
raped in service.  However, these diagnoses were based on an 
account of unverified stressors reported by the veteran.  In 
this case, the Board finds that the record is devoid of 
evidence that actually corroborates the occurrence of the 
veteran's claimed stressor of in-service sexual assaults.  
Hence, an essential criterion for establishing service 
connection for PTSD, as set forth in 38 C.F.R. § 3.304(f) 
(2007), is not met.

A careful review of the record reveals there is no evidence 
in the veteran's personnel file or service medical records to 
reflect that a report of any physical assault or attempted 
rape was made or that medical attention or counseling was 
provided.  The Board has considered the evidence in view of 
38 C.F.R. § 3.304(f)(3) and the relevant provisions of VA's 
Adjudication Manual in light of the veteran's assertion that 
his diagnosis of immature personality in service, his desire 
to quit naval service before his enlistment obligation was 
served (as noted on the report of his in-service psychiatric 
evaluation in May 1978), and his periods of unauthorized 
absence during service were indicative of adverse changes in 
his behavior as a result of his mental duress from having 
been a victim of sexual assault.  However, there is no 
evidence whatsoever to support this assertion.  The Board 
points out that no credible supporting evidence from other 
sources pertaining to the veteran's claimed stressors has 
been submitted to substantiate that any such stressors, in 
fact, actually occurred.  Further, the Board finds that the 
current record does not present a sufficient basis for 
seeking a medical opinion in this regard.  See 38 C.F.R. 
§ 3.304(f)(3).  

The Board has considered the places, types and circumstances 
of the veteran's service as documented by his personnel and 
service medical records, as well as all 
pertinent medical and lay evidence in the adjudication of 
this appeal.  The fact remains, however, that because the 
veteran's alleged in-service stressors are not combat-
related, credible evidence other than the veteran's own 
assertions is needed to corroborate the occurrence of the 
claimed in-service stressful experiences.  Simply stated, 
such evidence is lacking in this case, and there is nothing 
within the provisions of section 1154(b) (or elsewhere) that 
provides an exception to this evidentiary requirement.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, accordingly, his claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any credible evidence 
to corroborate the occurrence of the veteran's claimed in-
service stressors, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.


ORDER

Service connection for bipolar disorder is denied.

Service connection for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for left knee and 
back disabilities is warranted.

In his written statements and hearing testimony, the veteran 
reported that he injured his low back and left knee in an 
accidental fall from a height of approximately 25 feet during 
active duty.  Although his service medical records do not 
indicate any such history of an accidental fall, they do show 
that he complained of low back and knee pain during physical 
examination for submarine duty in May 1978, and that he was 
treated for complaints of low back pain in August 1979 and 
August 1981.  In his medical history questionnaires 
accompanying in-service physical examinations conducted in 
December 1980 and January 1982, he also related a history of 
recurrent back pain and a "trick" or locked knee.  

Post-service medical records show that the veteran underwent 
arthroscopy of his left knee in 1993 for treatment of left 
knee pain with degenerative changes, and a lumbosacral 
diskectomy at L5-S1 in 1994.  

Given the in-service complaints, post-service findings 
indicating current left knee and back disabilities, the 
veteran's assertions as to a relationship between the two, 
and the absence of any current medical opinion on the 
question of nexus, the Board finds that further examination 
and medical opinion is needed to resolve the remaining claims 
for service connection.   See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

Hence, the RO should thus arrange for the veteran to undergo 
a VA orthopedic examination, by an appropriate physician, at 
a VA medical facility.  The veteran is hereby advised that 
failure to report to any scheduled examination, without good 
cause, may well result in a denial of the original claims for 
service connection (as the claims will be considered on the 
basis of evidence of record).  38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination(s) sent to the veteran by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes treatment records from the VA Medical 
Center (VAMC) in Columbia, Missouri, dated up to January 
2004.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Columbia 
(Missouri) VAMC since January 2004, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requesting 
records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the issues 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, these claims are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Columbia (Missouri) VAMC all 
pertinent records of evaluation 
and/or treatment for the veteran's 
left knee and back, from January 
2004 to the present.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or 
responses received should be 
associated with the claims file.

2.  The RO should send to the 
veteran and 
his representative a letter 
requesting that the veteran 
provide sufficient information, 
and, if necessary, authorization, 
to enable the RO to obtain any 
additional evidence not of record 
that pertains to the claim 
remaining on appeal.  

The RO should also invite the 
veteran to submit all pertinent 
evidence in his possession, and 
explain the type of evidence that 
is his ultimate 
responsibility to submit.  The 
RO's letter should clearly explain 
to the appellant that he has a 
full one-year period to respond, 
although VA may decide the claim 
within the one-year period.

3.  If the appellant responds, the 
RO should assist him in obtaining 
any additional evidence identified 
by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records and 
responses received should be 
associated with the claims file.  
If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were 
not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all available records 
and/or responses from each 
contacted entity are associated 
with the claims file, the RO 
should arrange for the veteran to 
undergo a VA orthopedic 
examination of his left knee and 
back, by an appropriate physician, 
at a VA medical facility.

The entire claims file must be 
made available to the physician 
designated to examine the veteran, 
and the examination report should 
include discussion of the 
veteran's documented medical 
history and assertions.  All 
indicated tests and studies should 
be accomplished (with all results 
made available to the requesting 
physician prior to the completion 
of his or her report), and all 
clinical findings should be 
reported in detail.

The examiner should clearly 
identify all current left knee and 
back disability(ies).  With 
respect to each diagnosed 
disability, the examiner should 
render on of the veteran, the 
orthopedic examiner should render 
an opinion, consistent with sound 
medical judgment, as to whether it 
is at least as likely as not 
(i.e., there is a 50 percent or 
more probability) that the 
disability is medically related to 
service, to particularly include 
complaints noted therein.  

The physician should set forth all 
examination findings, along with 
the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

5.  If the veteran fails to report 
for the scheduled examination, the 
RO must obtain and associate with 
the claims file (a) copy(ies) of 
any notice(s) of the date and time 
of the examination sent to him by 
the pertinent VA medical facility.  

6.  To help avoid future remand, 
the RO must ensure that all 
requested action has been 
accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

7.  After completing the requested 
action, and any additional 
notification and development 
deemed warranted, the RO should 
readjudicate the claims for 
service connection for left and 
back disabilities in light of all 
pertinent evidence and legal 
authority.  

8.  If any benefit sought on 
appeal remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC 
that includes clear reasons and 
bases for all determinations, and 
afford them the appropriate time 
period for response before the 
claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


